DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). Claim 1 of the patent could be used to reject all of the limitations of claims 1 & 2 except granting subscriber permission, the transmission being to one or more subscribers and the event information including location information. See paragraphs [0010-0013], [0026] & [0034] of Pettinato for those limitations.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434) in further view of Hall et al. (U.S. Patent Application Publication 2009/0210391). The combination of claim 1 of the patent and Pettinato could be used to reject all of the limitations of claim 3 except obtaining event information from a calendaring system. See paragraphs [0056-0057] of Hall et al. for those limitations.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434) in further view of Mengibar et al. (U.S. Patent Application Publication 2013/0346077). The combination of claim 1 of the patent and Pettinato could be used to reject all of the limitations of claim 4 except using a custom language model based on the event information (i.e. location). See paragraphs [0026], [0046] & [0075] of Mengibar et al. for those limitations.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 2 of the patent and Pettinato could be used to reject all of the limitations of claim 5. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 3 of the patent and Pettinato could be used to reject all of the limitations of claim 6. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 4 of the patent and Pettinato could be used to reject all of the limitations of claim 7. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 5 of the patent and Pettinato could be used to reject all of the limitations of claim 8. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 6 of the patent and Pettinato could be used to reject all of the limitations of claim 9.
 Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 7 of the patent and Pettinato could be used to reject all of the limitations of claim 10.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 8 of the patent and Pettinato could be used to reject all of the limitations of claim 13.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 9 of the patent and Pettinato could be used to reject all of the limitations of claim 14.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 10 of the patent and Pettinato could be used to reject all of the limitations of claim 15.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 11 of the patent and Pettinato could be used to reject all of the limitations of claim 16.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 12 of the patent and Pettinato could be used to reject all of the limitations of claim 17.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 13 of the patent and Pettinato could be used to reject all of the limitations of claim 18.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 20 of the patent and Pettinato could be used to reject all of the limitations of claim 19.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,024,316 in view of Pettinato (U.S. Patent Application Publication 2008/0294434). The combination of claim 21 of the patent and Pettinato could be used to reject all of the limitations of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky (U.S. Patent 6,434,520) in view of Pettinato (U.S. Patent Application Publication 2008/0294434).
Regarding claims 1 and 19-20, Kanevsky discloses a computer-implemented method, system, and non-transitory computer-readable medium for receiving and processing one or more moment-associating elements, the method comprising: 
receiving the one or more moment-associating elements (figure 1, receiving audio data at step 101; the audio data includes speech of multiple speakers); 
transforming the one or more moment-associating elements into one or more pieces of moment-associating information (process in figures 2A-B, audio segments are assigned with speaker IDs and stored); and 
transmitting at least one piece of the one or more pieces of moment-associating information (process in figures 2A-B, audio segments are assigned with speaker IDs and are sent/transmitted to a storage); 
wherein the transforming the one or more moment-associating elements into one or more pieces of moment-associating information includes: 
segmenting the one or more moment-associating elements into a plurality of moment-associating segments (figure 1, segmentation step 103; also referring to col. 3, lines 19-26); 
assigning a segment speaker for each segment of the plurality of moment- associating segments (figure 2B, step 206, assigning speaker ID tag to each segment); 
transcribing the plurality of moment-associating segments into a plurality of transcribed segments (figure 2B, step 212, transcribe each segment); and 
generating the one or more pieces of moment-associating information based on at least the plurality of transcribed segments and the segment speaker assigned for each segment of the plurality of moment-associating segments (figure 2B, step 213, generating and storing segments of audio with selected indexing information; also see col. 8, lines 5-20).  
Kanevsky fails to disclose:
Granting subscription permission to one or more subscribers; and
Transmitting at least one piece of the information to the one or more subscribers.
However, Pettinato in the same field of endeavor teaches:
Granting subscription permission to one or more subscribers; and
Transmitting at least one piece of the information to the one or more subscribers (Paragraphs [0010-0013], [0026] & [0034] – permission is granted for subscribers to receive specified event content).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable media of Kanevsky with the subscriber access of Pettinato because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 19 is directed to a system for implementing the method of claim 1, so is rejected for similar reasons.
Claim 20 is directed to a computer readable media containing instructions to cause a system to implement the method of claim 1, so is rejected for similar reasons.

Regarding claim 2, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 1 above. Pettinato in the combination further discloses:
receiving event information associated with an event, the event information includes at least one of: one or more speaker names; one or more speech titles; one or more starting times; one or more end times; a custom vocabulary; location information; and attendee information; wherein the transforming the one or more moment-associating elements into one or more pieces of moment-associating information includes transforming the one or more moment- associating elements into one or more pieces of moment-associating information based at least in part on the event information (Paragraphs [0010-0013], [0026] & [0034] – permission is granted for subscribers to receive specified event content based on location information).

Regarding claims 5-7, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 1 above. Kanevsky in the combination further discloses:
 the computer-implemented method of claim 1 wherein the receiving the one or more moment-associating elements includes assigning a timestamp associated with each element of the one or more moment-associating elements (col. 3, lines 19-29, “time stamping”); wherein the receiving the one or more moment-associating elements includes at least one selected from a group consisting of receiving one or more audio elements, receiving one or more visual elements, and receiving one or more environmental elements (figure 1, steps 105, 107, and 109, from audio elements and environment elements; also referring to col. 2, line 63 to col. 3, line 10); wherein the receiving one or more audio elements includes at least one selected from a group consisting of receiving one or more voice elements of one or more voice-generating sources and receiving one or more ambient sound elements (figure 1, steps 105, 107, and 109, from audio elements and environment elements; also referring to col. 2, line 63 to col. 3, line 10).  

Regarding claims 9-10, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 6 above. Kanevsky in the combination further discloses:
 the computer-implemented method of claim 6 wherein the receiving one or more environmental elements includes at least one selected from a group consisting of receiving one or more global positions, receiving one or more location types, and receiving one or more moment conditions (figure 1, steps 105, 107, and 109, from audio elements and environment elements; also referring to col. 2, line 63 to col. 3, line 10, various noise conditions; also col. 3, line 52-67, stationary noise condition); wherein the receiving one or more environmental elements includes at least one selected from a group consisting of receiving a longitude, receiving a latitude, receiving an altitude, receiving a country, receiving a city, receiving a street, receiving a location type, receiving a temperature, receiving a humidity, receiving a movement, receiving a velocity of a movement, receiving a direction of a movement, receiving an ambient noise level, and receiving one or more echo properties (col. 3, lines 1-10, various noise sources implying location of the noise).  

Regarding claims 11-12, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 6 above. Kanevsky in the combination further discloses:
 the computer-implemented method of claim 6 wherein the transforming the one or more moment-associating elements into one or more pieces of moment-associating information includes: segmenting the one or more audio elements into a plurality of audio segments (figure 1, segmentation step 103; also referring to col. 3, lines 19-26); assigning a segment speaker for each segment of the plurality of audio segments (figure 2B, step 206, assigning speaker ID tag to each segment); transcribing the plurality of audio segments into a plurality of text segments (figure 2B, step 212, transcribe each segment); and generating the one or more pieces of moment-associating information based on at least the plurality of text segments and the segment speaker assigned for each segment of the plurality of audio segments (figure 2B, step 213, generating and storing segments of audio with selected indexing information; also see col. 8, lines 5-20); wherein the transcribing the plurality of audio segments into a plurality of text segments includes transcribing two or more segments of the plurality of audio segments in conjunction with each other (figure 1, step 109, transcribing all the segments).  

Regarding claims 13-14, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 1 above. Kanevsky in the combination further discloses:
 the computer-implemented method of claim 1, and further comprising: receiving one or more voice elements of one or more voice-generating sources (figure 1, audio data 101 includes speech of multiple speakers); and receiving one or more voiceprints corresponding to the one or more voice-generating sources respectively (figure 1, steps 105-106; also see col. 4, line 65 to col. 5, line 12); wherein the transforming the one or more moment-associating elements into one or more pieces of moment-associating information further includes at least one selected from a group consisting of: segmenting the one or more moment-associating elements into the plurality of moment- associating segments based on at least the one or more voiceprints (col. 3, lines 59-61, “segmentation may be performed on the basis of the speaker using acoustic models of enrolled speakers”); assigning the segment speaker for the each segment of the plurality of moment- associating segments based on at least the one or more voiceprints (col. 3, lines 59-61, “segmentation may be performed on the basis of the speaker using acoustic models of enrolled speakers” and col. 5, lines 1-65); and transcribing the plurality of moment-associating segments into the plurality of transcribed segments based on at least the one or more voiceprints.  

Regarding claim 17, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 1 above. Kanevsky in the combination further discloses:
 the computer-implemented method of claim 1 wherein the segmenting the one or more moment-associating elements into a plurality of moment-associating segments includes at least one selected from a group consisting of: determining one or more speaker-change timestamps (col. 3, lines 19-29, “time stamping”), each timestamp of the one or more speaker-change timestamps corresponding to a timestamp when a speaker change occurs (col. 3, lines 19-29, “time stamping”); determining one or more sentence-change timestamps, each timestamp of the one or more sentence-change timestamps corresponding to a timestamp when a sentence change occurs; and determining one or more topic-change timestamps, each timestamp of the one or more topic-change timestamps corresponding to a timestamp when a topic change occurs (col. 6, line 62 to col. 7, line 20; and col. 8, lines 21-36; and col. 9, line 47 to col. 10, line 9; determining topic for each segment; timestamps are already determined for each segment).

Regarding claim 18, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 17 above. Kanevsky in the combination further discloses:
 the computer-implemented method of claim 17, wherein the segmenting the one or more moment-associating elements into a plurality of moment-associating segments is performed based on at least one selected from a group consisting of the one or more speaker-change timestamps (col. 3, lines 19-29, “time stamping”); the one or more sentence-change timestamps; and the one or more topic-change timestamps (col. 6, line 62 to col. 7, line 20; and col. 8, lines 21-36; and col. 9, line 47 to col. 10, line 9; determining topic for each segment; timestamps are already determined for each segment).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky (U.S. Patent 6,434,520) and Pettinato (U.S. Patent Application Publication 2008/0294434) in view of Hall et al. (U.S. Patent Application Publication 2009/0210391).
Regarding claim 3, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 2 above. The combination fails to disclose
connecting with one or more calendar systems containing the event information; and receiving the event information from the one or more calendar systems.
However, Hall et al. in the same field of endeavor teaches:
connecting with one or more calendar systems containing the event information; and receiving the event information from the one or more calendar systems (Paragraph [0056-0057]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable media of Kanevsky and Pettinato with the calendar access of Hall et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky (U.S. Patent 6,434,520) and Pettinato (U.S. Patent Application Publication 2008/0294434) in view of Mengibar et al. (U.S. Patent Application Publication 2013/0346077)
Regarding claim 4, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 2 above. The combination fails to disclose:
creating a custom language model based at least in part on the event information; and transcribing the plurality of moment-associating segments into a plurality of transcribed segments based at least in part on the custom language model.
However, Mengibar et al. in the same field of endeavor teaches:
creating a custom language model based at least in part on the event information; and transcribing the plurality of moment-associating segments into a plurality of transcribed segments based at least in part on the custom language model (Paragraphs [0026], [0046] & [0075] – a custom language model is created based on location).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable media of Kanevsky and Pettinato with the custom language model of Mengibar et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky (U.S. Patent 6,434,520) and Pettinato (U.S. Patent Application Publication 2008/0294434) in view of Chou et al. (U.S. Patent Application Publication 2013/0300939).
Regarding claim 8, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 6 above. The combination fails to disclose but Chou teaches the computer-implemented method of claim 3 wherein the receiving one or more visual elements includes at least one selected from a group consisting of receiving one or more pictures, receiving one or more images, receiving one or more screenshots, receiving one or more video frames, receiving one or more projections, and receiving one or more holograms (process in figure 4 and/or referring to paragraph 19).  
Since Kanevsky and Chou are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using “speaker segmentation algorithms to improve accuracy of scene segmentation algorithms and vice versa to enable efficient and accurate identification of various scenes and speakers” (paragraph 19).  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky (U.S. Patent 6,434,520) and Pettinato (U.S. Patent Application Publication 2008/0294434) in view of Maes (U.S. Patent 6,088,669).
Regarding claim 15, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 13 above. The combination fails to disclose but Maes teaches the computer-implemented method of claim 13 wherein the receiving one or more voiceprints corresponding to the one or more voice-generating sources respectively includes at least one selected from a group consisting of: receiving one or more acoustic models corresponding to the one or more voice-generating sources respectively; and receiving one or more language models corresponding to the one or more voice-generating sources respectively (referring to figure 1; after the speaker is identified by the speaker identification module 410, speaker-dependent HMM models 440 and speaker-dependent language models and vocabularies 450 are loaded into the speech recognizer 120).  
Since Kanevsky and Maes are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using speaker-dependent HMM models and language models to recognize speech in order to improve speech recognition accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky (U.S. Patent 6,434,520) and Pettinato (U.S. Patent Application Publication 2008/0294434) in view of Wise et al. (U.S. Patent Application Publication 2007/0118374).
Regarding claim 16, the combination of Kanevsky and Pettinato discloses all of the limitations of claim 1 above. Kanevsky in the combination further discloses the computer-implemented method of claim 1, wherein the transcribing the plurality of moment-associating segments into a plurality of transcribed segments includes: 44US.123051842.01transcribing a first segment of the plurality of moment-associating segments into a first transcribed segment of the plurality of transcribed segments (figure 1, step 109 and/or col. 6, lines 39-60; transcribing all segments); transcribing a second segment of the plurality of moment-associating segments into a second transcribed segment of the plurality of transcribed segments (figure 1, step 109 and/or col. 6, lines 39-60; transcribing all segments).  
The combination fails to explicitly disclose but Wise teaches correcting the first transcribed segment based on at least the second transcribed segment (figure 3 and/or paragraph 35; correcting error in a transcript produced by a speech segment based on context determined from the transcripts of a plurality of segments).  
Since Kanevsky and Wise are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of correcting a transcript produced from a particular speech segment based on a context determined from a plurality of segments.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677